Citation Nr: 0507152	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability secondary to exposure to asbestosis.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia.  The Board remanded this 
case for a hearing in August 2003.


REMAND

In his December 2002 substantive appeal, the veteran 
requested a hearing at the RO before a Veterans Law Judge 
(VLJ), formerly known as a Member of the Board.  This type of 
hearing often is referred to as a Travel Board hearing.  The 
evidence shows that the veteran failed to report for his 
scheduled hearing in January 2005.  No further request for a 
hearing will be granted in the same appeal unless such a 
failure to appear was with good cause.  See 38 C.F.R. 
§ 20.704(d) (2004).  Here, the veteran moved for another 
hearing as he was hospitalized at the time of his scheduled 
hearing.  His motion was granted in March 2005.  Therefore, a 
remand is in order so that the veteran may be afforded 
another opportunity to report for his requested hearing.  See 
38 C.F.R. §§ 20.702, 20.704 (2004).

Accordingly, this case hereby is REMANDED to the RO via the 
Appeals Management Center, in Washington, DC, for the 
following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity, and 
notify him and his representative of the 
date, time, and location of the hearing.  
If, for whatever reason, he decides that 
he no longer wants a Travel Board 
hearing, then this should be documented 
in the record.  Also, if he fails to 
report for the scheduled hearing, this 
also should be documented in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



